                         IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 WESTERN DIVISION

TIMOTHY EICHENBERG                                                                 PLAINTIFF

v.                               Case No. 4:17-cv-00336 KGB

BRETT CARPENTER, et al.                                                       DEFENDANTS

                                           ORDER

       Before the Court is plaintiff Timothy Eichenberg’s motion for voluntary dismissal (Dkt.

No. 51). Mr. Eichenberg informs the Court that the parties have reached a settlement agreement

in this case, and he moves to dismiss his complaint pursuant to Federal Rule of Civil Procedure

41(a) (Id., ¶¶ 1-2). For good cause shown, the Court grants Mr. Eichenberg’s motion and dismisses

this case with prejudice (Dkt. No. 51).

       It is so ordered this 21st day of November, 2019.




                                                    Kristine G. Baker
                                                    United States District Judge
